DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 7/1/2022.
	Claims 1 – 6 are pending.
Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 5, same reasons of action sent on 4/1/2022.
Regarding Claim 6, the claim is depending on allowed claim 1.
The closest references are found based on the updated search:
Liu et al. (US 2008/0303138 A1) discloses a integrated circuit comprising: a semiconductor substrate including an active region and a shallow trench isolation structure disposed therein and adjacent to the active region; a first gate electrode structure overlying the active region of the semiconductor substrate, wherein the first gate electrode structure comprises a first gate dielectric layer and a first gate electrode layer overlying the first gate dielectric layer; a second gate electrode structure overlying the first gate electrode structure, wherein the second gate electrode structure comprises a second gate dielectric layer and a second gate electrode layer overlying the second gate dielectric layer; a source region and a drain region formed in the active region of the semiconductor substrate (see claim 1).
Koto et al. (US 2012/0293160 A1) suggests a field-effect transistor comprising: a semiconductor layer; at least two active regions disposed in the semiconductor layer; a source electrode in contact with one of the two active regions; a drain electrode in contact with the other active region; an insulating layer which is located between the source electrode and the drain electrode and which is disposed on the semiconductor layer; a gate electrode overlying the insulating layer (see claim 1).
Guldi et al. (US 2009/0102501 A1) teaches a step of providing a semiconductor test structure comprises providing a semiconductor test structure comprising one or more design elements sensitive to current leakage path formation, wherein the semiconductor structure comprises: one or more of active layer jogs (see claim 6).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/16/2022